PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1629


STEVEN LEFEMINE, d/b/a Columbia Christians for Life,

                 Plaintiff - Appellant,

           v.

DAN WIDEMAN, individually and in his official capacity; MIKE
FREDERICK, individually and in his official capacity; LONNIE
SMITH, individually and in his official capacity; BRANDON
STRICKLAND, individually and in his official capacity;
SHERIFF TONY DAVIS, in his official capacity,

                 Defendants – Appellees,

           and

GREENWOOD COUNTY SHERIFF'S OFFICE,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cv-03638-HMH)


Argued:   March 19, 2014                    Decided:   July 11, 2014


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Reversed and remanded by published opinion.     Judge Wynn wrote
the opinion, in which Judge Duncan and Judge Diaz joined.
ARGUED: Steven W. Fitschen, NATIONAL LEGAL FOUNDATION, Virginia
Beach, Virginia, for Appellant.    Andrew Lindemann, DAVIDSON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.     ON
BRIEF: Robert D. Garfield, DAVIDSON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellee Mike Frederick. Russell W. Harter,
Jr., CHAPMAN, HARTER & HARTER, P.A., Greenville, South Carolina,
for Appellees Dan Wideman, Lonnie Smith, Brandon Strickland, and
Tony Davis.




                               2
WYNN, Circuit Judge:

      Plaintiffs who prevail in suits to vindicate civil rights

are   entitled     to   attorneys’      fees       unless      special      circumstances

make a fee award unjust.

      Here, Plaintiff Steven C. Lefemine, leader of the Columbia

Christians for Life, successfully sued various Greenwood County

Sheriff’s Office officials for First Amendment violations.                              But

the   district      court      deemed     “(1)       the     Defendants’        qualified

immunity,     (2)       the    absence        of     a     policy      or      custom   of

discrimination      against         abortion       protestors     by     the    Greenwood

County     Sheriff’s       Office,      and       (3)    the    limited        nature   of

[Lefemine’s] injunctive relief” to be special circumstances that

made the award of attorneys’ fees to Lefemine unjust. 1                                 We,

however,    hold    that      the    relief       Lefemine     obtained      was   notably

broader than the district court suggested and that the other two

circumstances are not “special” and do not render a Section 1988

fee award unjust.        Accordingly, we reverse.



                                          I.

      In November 2005, Lefemine and other members of his group

Columbia Christians for Life demonstrated on a public sidewalk

at the busiest intersection in Greenwood County, South Carolina.

      1
       Lefemine v. Wideman, No. 8:08-3638-HMH, 2013 WL 1499152,
at *4 (D.S.C. Apr. 9, 2013).


                                              3
Lefemine v. Wideman, No. 8:08-3638-HMH, 2013 WL 1499152, at *1

(D.S.C.    Apr.    9,     2013).      They       held    large     signs    with    graphic

images of aborted fetuses hoping to “shock the consciences of

those     who     [saw]     the    signs”        and     thereby      convey       Columbia

Christians      for     Life’s     anti-abortion           message.         Lefemine       v.

Wideman, 672 F.3d 292, 296 (4th Cir.), vacated 133 S. Ct. 9

(2012).

     Passers-by who saw the signs complained to the Greenwood

County Sheriff’s Office.            For example, a mother who drove by the

signs   with      her   five-year-old        son        reported    to     the   Sheriff’s

Office that her son “was ‘screaming, crying’ after seeing the

signs.”    Lefemine, 672 F.3d at 296.

     In response, Lieutenant Randy Miles informed the Columbia

Christians for Life protestors that the Sheriff’s Office had

received    “complaints       about    the       graphic       photographs”      and     that

“this was causing a disturbance in the traffic flow at th[e]

intersections.”            Id.     (quotation          marks     omitted).         At    the

direction of Chief Deputy Mike Frederick, Major Lonnie Smith

instructed      Lefemine     to     take     the       signs     down.      Major       Smith

explained that he would have “no other choice” but to ticket

Lefemine for breach of the peace if the protestors continued to

display the signs.            Lefemine, 2013 WL 1499152, at *2.                          When

Lefemine asserted that this demand violated the First Amendment,

Major Smith responded: “You do not have a right to be offensive

                                             4
to     other    people         in    that        manner.”         Id.         Ultimately,       the

protestors packed up the signs and left.

       The     following        year,       an    attorney       for    the    National      Legal

Foundation sent a letter on behalf of Columbia Christians for

Life    to     Sheriff         Dan   Wideman.            The    letter       informed    Sheriff

Wideman that “volunteers will be returning to the Greenwood area

again    in    the       near     future     to     exercise       their      First    Amendment

freedoms       by    highlighting           the    national       tragedy       of    abortion.”

J.A. 219.           The letter asserted that Major Smith’s actions the

previous year “constituted content-based discrimination” and “a

clear violation of its members’ First Amendment rights.”                                        Id.

Finally, the letter warned that “any further interference with

[Columbia Christians for Life’s] message by you or your officers

will    leave       us    no    choice       but    to    pursue       all    available      legal

remedies without further notice.”                        Id.

       Chief Deputy Frederick responded on behalf of the Sheriff’s

Office.        He stated that the Office’s actions the previous year

“were    absolutely            content-neutral,           in     that    [Major       Smith]    was

enforcing        existing            roadway        safety,       public        decency,        and

maintenance of order statutes in order to protect the motoring

public from illegal and unwarranted distraction.”                                      J.A. 225.

Chief    Deputy          Frederick         declared       that,    faced       with    the     same

circumstances            again,      the    Sheriff’s          Office    would    respond       “in

exactly the same manner: order the person(s) to stop or face

                                                   5
criminal sanctions . . . .”            Id.     Yet, despite the threat of

“criminal   sanctions[,]”      Lefemine       and   Columbia     Christians    for

Life returned to the same area in November 2006 and again in

2007—and those protests took place without incident.

      In   October   2008,    Lefemine      filed    a   suit    alleging    First

Amendment    violations      and    seeking    a    declaratory    judgment,    a

permanent injunction, damages, and attorneys’ fees.                 Following a

hearing on the parties’ cross-motions for summary judgment, the

district court held that the Officers had violated Lefemine’s

First Amendment rights and enjoined the Officers “from engaging

in content-based restrictions on [Lefemine’s] display of graphic

signs without narrowly tailoring [the] restriction to serve a

compelling state interest.”          Lefemine v. Davis, 732 F. Supp. 2d

614, 627 (D.S.C. 2010).

      Nevertheless, the district court held that Lefemine could

not   recover   damages.       It    concluded      that   the    Officers    were

entitled to qualified immunity because the unconstitutionality

of their conduct had not previously been clearly established.

The court further held that Lefemine failed to establish that

the Sheriff’s Office had a custom or policy of infringing on

citizens’ First Amendment rights.              Finally, the district court

refused to award Lefemine attorneys’ fees.

      On appeal, this Court affirmed on all issues.                    Lefemine

sought and was granted certiorari by the United States Supreme

                                        6
Court, which ultimately rebuffed our holding that Lefemine did

not qualify as a “prevailing party” under Section 1988 and thus

was not entitled to attorneys’ fees.                 The Supreme Court held

that “the injunction ordered the defendant officials to change

their behavior in a way that directly benefited the plaintiff,”

thereby making him a “prevailing party.”               Lefemine v. Wideman,

133 S. Ct. 9, 10 (2012).            However, because “[n]either of the

courts     below   addressed      whether     any    special    circumstances

exist[ed] in this case” making a fee award unjust, id. at 12,

the Supreme Court remanded to us, and we, in turn, remanded to

the district court to award fees unless the court determined by

express    findings     that   special    circumstances   rendered     such   an

award unjust.

     On     remand,     the    district      court    found    three    special

circumstances that made an attorneys’ fees award to Lefemine

unjust: “(1) the Defendants’ qualified immunity, (2) the absence

of   a    policy   or    custom   of     discrimination   against      abortion

protestors by the Greenwood County Sheriff’s office, and (3) the

limited nature of the injunctive relief.”                 Lefemine, 2013 WL

1499152, at *4.         With this appeal, we now review the district

court’s ruling denying Lefemine his attorneys’ fees under the

abuse of discretion standard.             Mercer v. Duke Univ., 401 F.3d

199, 203 (4th Cir. 2005) (“A district court’s decision to grant



                                         7
or deny attorney’s fee[s] under [S]ection 1988 is reviewed for

abuse of discretion.”).



                                             II.

                                             A.

      The      Civil    Rights     Attorney’s            Fees    Awards    Act    of   1976

authorizes the award of “a reasonable attorney’s fee” to “the

prevailing       party”    in    certain     civil        rights     actions,     including

suits brought under Section 1983.                       42 U.S.C. § 1988(b).           “The

purpose of [Section] 1988 is to ensure effective access to the

judicial       process”    for    persons         with    civil      rights     grievances.

Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (quotation marks

and citation omitted).

      “Congress        enacted    [Section]        1988     specifically        because   it

found    that    the    private        market     for     legal      services    failed   to

provide many victims of civil rights violations with effective

access to the judicial process.”                    City of Riverside v. Rivera,

477     U.S.    561,      576    (1986)      (citations          omitted).         Congress

attributed this market failure in part to the fact that “[t]hese

victims ordinarily cannot afford to purchase legal services at

the rates set by the private market.”                     Id. (citations omitted).

      Crucially for this case, Congress also attributed the need

for Section 1988 to public official immunities that severely

limit    money    damages       even    in   the    face        of   success:      “[W]hile

                                              8
damages are theoretically available under the statutes covered

by [Section 1988], . . . in some cases, immunity doctrines and

special defenses, available only to public officials, preclude

or severely limit the damage remedy.”                           Id. at 577 (quotation

marks, citation, and emphasis omitted).                         Accordingly, “awarding

counsel     fees    to   prevailing         plaintiffs      in    such    litigation       is

particularly       important      and       necessary      if    [f]ederal       civil    and

constitutional       rights    are      to    be   adequately       protected.’        House

Report, at 9.”       Id. (quotation marks and citation omitted).                          See

also Pulliam v. Allen, 466 U.S. 522, 527 (1984) (noting that

“the    legislative      history       of    [Section]      1988    clearly       indicates

that Congress intended to provide for attorney’s fees in cases

where    relief     properly      is    granted      against       officials       who    are

immune from damages awards” and noting that “awarding counsel

fees to prevailing plaintiffs in such litigation is particularly

important and necessary if [f]ederal civil and constitutional

rights are to be adequately protected”).

       In   light     of    Section         1988’s       language    and       purpose,     a

prevailing      plaintiff     “should        ordinarily         recover   an     attorney’s

fee    unless    special    circumstances           would       render    such    an   award

unjust.”        Hensley,    461    U.S.      at    429    (citations      and     quotation

marks omitted).          “Courts have universally recognized that [the]

special circumstances exception is very narrowly limited.”                                Doe

v. Bd. of Educ. of Baltimore Cnty., 165 F.3d 260, 264 (4th Cir.

                                              9
1998) (quotation marks and citation omitted).                           Indeed, “[o]nly

on rare occasions does a case present such circumstances . . .

.”     Id.    See also, e.g., DeJesus Nazario v. Morris Rodriguez,

554 F.3d 196, 200 (1st Cir. 2009) (stating that the special

circumstances justifying denial of attorneys’ fees are “few and

far between”).

       For    example,      the     Supreme       Court     recognized            a   special

circumstance justifying the denial of attorneys’ fees to a pro

se plaintiff who was an attorney in Kay v. Ehrler, 499 U.S. 432

(1991).      A fee award would not further “the overriding statutory

concern . . . in obtaining independent counsel for victims of

civil    rights      violations.”          Id.    at    437.      The       Supreme      Court

concluded       that     “[t]he     statutory          policy    of     furthering          the

successful prosecution of meritorious claims is better served by

a rule that creates an incentive to retain counsel . . . .”                                  Id.

at 438.

       Similarly, in       Chastang v. Flynn & Emrich Co. we recognized

a rare special circumstance justifying the denial of attorneys’

fees    under    Section     1988    where       the    plaintiffs’         suit      did    not

vindicate civil rights.              541 F.2d 1040 (4th Cir. 1976).                           In

Chastang,       an     employer’s    profit-sharing             and    retirement           plan

discriminated based on sex.                The discrimination had been legal

when    incorporated        into     the     plan,       could        not    be       modified

unilaterally by the defendants once it became illegal, but had

                                            10
been amended “with reasonable dispatch . . . once the need for

amendment       was     established”          and    in   any     event       before     the

litigation began.            Id. at 1045.            We held that “[b]ecause the

plan    was    amended       to   eliminate         its   illegally         discriminatory

aspects before plaintiffs’ suits were filed, they cannot be said

to    have    derived       any   benefit,       direct    or    indirect,        from    the

litigation.”          Id.    Accordingly, we upheld the district court’s

finding of special circumstances.                   Id.

       By contrast, in Bills v. Hodges, we held that the district

court abused its discretion by denying successful civil rights

plaintiffs their attorneys’ fees under Section 1988.                              628 F.2d

844 (4th Cir. 1980).              In Bills, the plaintiffs’ landlord served

them    with    an     eviction     notice         motivated     by    the    plaintiffs’

“biracial dating and entertainment practices.”                         Id. at 845.        The

district court awarded the plaintiffs injunctive relief under

the    Civil    Rights      Act    and    Fair      Housing     Act    but    denied     them

attorneys’ fees under Section 1988 because the plaintiffs “could

well afford to hire their own lawyers” and because “the court

felt the       defendant      acted      in   good    faith.”         Id.    at   847.     We

squarely rejected both of those “special circumstances” and held

that the plaintiffs were “entitled to an award of attorneys’

fees . . . .”         Id.




                                              11
                                           B.

      As stated previously, the district court here held that

three “special circumstances” justified the denial of attorneys’

fees to Lefemine: “(1) the Defendants’ qualified immunity, (2)

the   absence     of   a   policy    or   custom    of    discrimination   against

abortion protestors by the Greenwood County Sheriff’s Office,

and (3) the limited nature of [Lefemine’s] injunctive relief.”

Lefemine, 2013 WL 1499152, at *4.                  Lefemine argues that in so

doing,      the   district    court       committed      reversible   error.    To

determine whether the district court abused its discretion in

determining       that     “special       circumstances”      justified    denying

Lefemine his fees, we examine each of the circumstances upon

which the district court relied.

                                           1.

      The      district      court        first    found      that    a    “special

circumstance” arose from its determination that the Defendant

Officers were entitled to qualified immunity.                  Because qualified

immunity shielded the Defendant Officers from personal liability

for damages, Lefemine was unable to obtain even nominal damages—

the only remedy Lefemine sought but failed to obtain. 2                   Lefemine,

672 F.3d at 297–301, 303.             The district court deemed qualified

      2
        Although Lefemine’s complaint included a prayer for
“compensatory   and/or  nominal”   damages, J.A. 21, Lefemine
abandoned his quest for compensatory damages and sought only
nominal damages at summary judgment.


                                           12
immunity “special” such that it made an award of attorneys’ fees

under Section 1988 unjust.

       But neither this Court nor the Supreme Court has ever held

that     qualified           immunity     constitutes         a     special      circumstance

supporting the denial of Section 1988 attorneys’ fees.                              In fact,

the case law suggests quite the opposite.                           As the Supreme Court

has underscored, in many Section 1988 cases, “immunity doctrines

and     special        defenses,        available      only       to    public     officials,

preclude or severely limit the damage remedy.”                               Rivera, 477 U.S.

at 577 (quotation marks and emphasis omitted).                                   Accordingly,

“awarding         counsel       fees     to    prevailing           plaintiffs      in      such

litigation is particularly important and necessary if [f]ederal

civil and constitutional rights are to be adequately protected.”

Id. (quotation marks and citation omitted).

       In    its       qualified       immunity      analysis,         the    district    court

sought to bolster its special circumstance finding by noting

that “Defendants’ actions [were] taken in good faith” and that

“[i]t       was    never       the     Defendants’         intent       to    infringe     upon

[Lefemine’s] First Amendment rights . . . .”                             Lefemine, 2013 WL

1499152,      at       *5.       Yet     we,   and     our        sister      circuits,     have

repeatedly         rejected       good     faith      as     a     special       circumstance

justifying the denial of Section 1988 attorneys’ fees—and for

good reason:            “The Civil Rights Attorney’s Fees Awards Act is

not meant         as    a    ‘punishment’      for    ‘bad’       defendants      who     resist

                                               13
plaintiffs’      claims          in   bad    faith.        Rather,          it    is     meant   to

compensate civil rights attorneys who bring civil rights cases

and win them.”         Williams v. Hanover Hous. Auth., 113 F.3d 1294,

1302 (1st Cir. 1997).                 See also, e.g., Bills, 628 F.2d at 847

(“The district court also refused to award attorneys’ fees at

least partly because the court felt the defendant acted in good

faith.        However,       a    defendant’s       good       faith    is       not    a   special

circumstance         that    would       render     an    award        of    fees       unjust.”);

Wilson v. Stocker, 819 F.2d 943, 951 (10th Cir. 1987) (noting

that “the alleged special circumstances amount to no more than

assertions that the Attorney General has acted in good faith, a

ground overwhelmingly rejected by the courts” and that Section

1988 “is not designed to penalize defendants but to encourage

injured individuals to seek relief”); Lampher v. Zagel, 755 F.2d

99,    104    (7th    Cir.       1985)   (calling        the    defendant’s            good   faith

“irrelevant” to a Section 1988 fee determination); Kirchberg v.

Feenstra, 708 F.2d 991, 999 (5th Cir. 1983) (“Good faith is not

a special circumstance.”).

       We believe that special government immunities that restrict

civil    rights       plaintiffs’           recoveries         weigh        in    favor       of—and

certainly not against—awarding Section 1988 fees.                                     The district

court here erred in holding otherwise.                            Accordingly, we hold

that    the   district       court       abused     its    discretion            in    denying   an



                                               14
attorneys’ fee award to Lefemine because the Officer Defendants

were shielded by qualified immunity.

                                              2.

     The district court also found that “the absence of a policy

or custom of discrimination against abortion protestors by the

Greenwood     County        Sheriff’s         Office”         constituted            a     special

circumstance      that      justified     the        denial      of   an    attorneys’         fee

award under Section 1988.               Lefemine, 2013 WL 1499152, at *4.                       We

disagree.

     Unless      a   government         entity       has     a   policy         or   custom     of

discrimination,        a    court      will     not     attribute          an    individual’s

constitutional violations to the government entity.                                      Monell v.

Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 694

(1978) (“[A] local government may not be sued under [Section]

1983 for an injury inflicted solely by its employees or agents.

Instead,    it    is   when      execution         of    a    government’s           policy     or

custom, whether made by its lawmakers or by those whose edicts

or   acts   may      fairly      be    said     to      represent      official            policy,

inflicts    the      injury      that     the      government         as    an       entity     is

responsible under [Section] 1983.”).                         Here, Lefemine failed to

show that the Greenwood County Sheriff’s Office had a policy or

custom of discrimination.               The Sheriff’s Office thus could not

be   held   liable         for   the     Officer        Defendants’             constitutional



                                              15
violations, and Lefemine could not obtain even nominal damages

from the Sheriff’s Office.              Lefemine, 672 F.3d at 297-301. 3

     But    neither       this       Court    nor       the    Supreme    Court     has   ever

suggested that a plaintiff’s inability to bring a viable Monell

claim     against    a    government          entity          somehow    blocks     otherwise

prevailing     civil        rights       plaintiffs             from     obtaining        their

attorneys’ fees under Section 1988.                      And for good reason—because

Section     1988    “is        not    meant        as    a     ‘punishment’       for     ‘bad’

defendants” but is instead “meant to compensate civil rights

attorneys who bring civil rights cases and win them.”                               Williams,

113 F.3d at 1302.              It would turn Section 1988 on its head to

suggest     that    a     plaintiff          who    successfully          sues     government

officials     for        civil       rights        violations          should     be    denied

attorneys’    fees       for    the    profoundly         non-“special”          circumstance

that the entity for whom those officials work could not be held

liable under Monell.

     Again, “awarding counsel fees to prevailing plaintiffs in”

civil     rights        litigation       against             government        entities     and

officials “is particularly important and necessary if [f]ederal

civil and constitutional rights are to be adequately protected.”

Rivera, 477 U.S. at 577 (quotation marks and citation omitted).

The district court here erred in suggesting otherwise by deeming

     3
        Though, again, nominal damages                           was     the     only   relief
Lefemine sought but failed to achieve.


                                              16
the   absence   of   a   custom    or     policy       a    special   circumstance.

Denying Lefemine attorneys’ fees on that basis constituted an

abuse of discretion.

                                         3.

      Finally, the district court found that the limited nature

of    the   relief   granted      to     Lefemine          constituted        a    special

circumstance making a Section 1988 fee award unjust.                              Yet this

factor, like the two before it, cannot support denying Lefemine

his attorneys’ fees.

      The relief Lefemine obtained is notably broader than the

district court acknowledged.             Significantly, Lefemine obtained

two of the remedies he sought: an injunction and a declaratory

judgment against       multiple    defendants.              Additionally,         although

the district court characterized the injunction as “extremely

limited[,]”      Lefemine,        2013    WL     1499152,        at   *7,         it   bars

Defendants from future restrictions of Lefemine’s graphic signs

“without    narrowly     tailoring       [the]     restrictions          to       serve    a

compelling state interest.”            Lefemine, 732 F. Supp. 2d at 627.

Particularly in light of Defendants’ position that, faced with

the same circumstances again, the Sheriff’s Office would respond

“in exactly the same manner: order the person(s) to stop or face

criminal    sanctions[,]”    J.A.       225,     the       injunction’s       impact      is

hardly de minimis.



                                         17
       Moreover, while the district court accurately noted that

Lefemine      “was     able        to    conduct           two    other       protests      without

incident,”      Lefemine,          2013    WL       1499152,          at    *7,    the    fact    that

Defendants       had        not    yet     further          violated          Lefemine’s         First

Amendment rights is of little moment.                                  Defendants previously

maintained      that        they    would       respond          to    a     future      protest   in

exactly      the      same        way     as        they     originally            responded:       by

“order[ing] the person(s) to stop or face criminal sanctions.”

Lefemine, 732 F. Supp. 2d at 619 (quotation marks and citation

omitted).        The injunction bars that response.                                  The fact that

Lefemine appealed to this Court and then to the Supreme Court

and won only further underscores that the significance of his

case    is    not    as     “minimal”          as    the     district            court   portrayed.

Lefemine, 2013 WL 1499152, at *7.

       In downplaying the relief Lefemine achieved, the district

court looked to Mercer, 401 F.3d 199, which, in turn, looked to

Farrar v. Hobby, 506 U.S. 103 (1992).                                  Farrar, in which the

Supreme Court affirmed the denial of attorneys’ fees based on

the    limited       nature        of    the    plaintiff’s                relief,    provides      an

instructive contrast to this case.                               In Farrar, the plaintiff

sought $17 million in compensatory damages, alleging violations

of    his    right     to    due    process.             506     U.S.       at    106.      Yet    the

plaintiff was awarded only nominal damages.                                   Id. at 107.          The

Supreme Court held that “[w]hen a [prevailing party] recovers

                                                    18
only    nominal    damages       because      of     his     failure    to    prove    an

essential element of his claim for monetary relief, the only

reasonable fee is usually no fee at all.”                     Id. at 115 (citation

omitted).

       In   contrast     to    Farrar,   Lefemine          successfully      proved   the

elements      required    to    secure      the    relief    he   sought—namely,      an

injunction and a declaratory judgment.                       And, for the reasons

discussed above, Lefemine could not have obtained money damages

against the Defendants for reasons related not to the merits of

his case, but rather to the special governmental immunities and

defenses that weigh in favor of awarding fees.                            Accordingly,

neither Mercer nor Farrar supports denying attorneys’ fees here.

       In   sum,   Lefemine      obtained         nearly    all   of   the   relief   he

sought—namely, declaratory and injunctive relief protecting his

First Amendment rights.           And the district court erred in holding

that    the    “limited       nature   of    relief        granted”    constituted     a

special circumstance making a fee award unjust.                        Lefemine, 2013

WL 1499152, at *7.



                                         III.

       Today, we hold that qualified immunity, the absence of a

policy or custom of discrimination, and the nature of the relief

granted here—whether considered individually or together through

a “totality of the circumstances” lens—cannot support the denial

                                            19
of   attorneys’      fees   to   Lefemine,   a   prevailing   civil   rights

plaintiff.      By denying Lefemine his fees on those bases, the

district     court    abused     its   discretion,   and,   accordingly,   is

reversed.

      Consequently, we remand this matter to the district court

with instructions to allow Lefemine to make a fee application

and for an ensuing determination of the reasonable fee award for

Lefemine’s successful prosecution of this civil rights matter,

including “the time spent defending entitlement to attorney’s

fees . . . .” 4      Mercer, 401 F.3d at 202 n.3 (quotation marks and

citation omitted).

                                                      REVERSED AND REMANDED




     4
        “[T]he critical focus in calculating a reasonable
attorney’s fee is in determining the lodestar figure[,]” i.e.,
“[a] fee based upon reasonable rates and hours[.]”      Daly v.
Hill, 790 F.2d 1071, 1078 (4th Cir. 1986). Indeed, “[a] proper
computation of the lodestar fee will, in the great majority of
cases, constitute the ‘reasonable fee’ contemplated by [Section]
1988.” Id.


                                        20